OMB APPROVAL OMB Number: 3235-0056 Expires: September 30, 2014 Estimated average burden hour per response: 3.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 DANE EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada 98-0654981 (State of incorporation or organization) (I.R.S. Employer Identification No.) 3577 - 349 West Georgia Street Vancouver, British Columbia, Canada V6B 3Y4 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates:333-172450 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Par value $0.001 per share (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Furnish the information required by Item 202 of Regulation S-K (§229.202 of this chapter), as applicable. The required description of the securities being registered in this Form 8-A is comparable to that contained the Company’s prior filing of its Form S-1 and amendments with the Commission which became effective September 20, 2011. This information is incorporated herein by reference. Item 2. Exhibits. List below all exhibits filed as a part of the registration statement: Articles of Incorporation By-Laws Legal Opinion with Consent Subscription Agreement Claims Purchase Agreement Code of Ethics Consent of Independent Accountants Consent of Counsel (1) Filed as an exhibit to our registration statement on Form S-1 filed February 25, 2011 and incorporated herein by this reference SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dane Exploration Inc. Date:November 12, 2012 /s/ David Christie David Christie President & CEO - 2 -
